Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a road working machine having an operator’s station to be occupied by an operator, a controller that operates a safety light circuit that includes a plurality of downwardly directed lights provided lighted egress from operator’s station.   A timer and an emergency stop button for turning off the road working machine.   The controller turns off the plurality of lights after the timer indicates that a predetermined period of time has elapsed after the machine is turned off by the emergency stop button. 

Oetken (U.S. PG Publication No. 20150092393) discloses a road working machine with downwardly directed lights and a controller. However, the cited reference fail to individually disclose, or suggest when combined, a controller and timer that works in conjunction with an emergency stop button as claimed.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the road working machine with controller, timer and stop button in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875